BLUE, Judge.
Marie Harrington, as personal representative of her mother’s estate, appeals an order that dismissed her complaint against Barnett Bank of Tampa for negligent infliction of emotional distress. Although the trial court erred by applying Florida law to dismiss Harrington’s cause of action, we conclude that the claim would be barred even under Delaware’s version of the impact rule. See Mancino v. Webb, 274 A.2d 711 (Del.Super.1971). Accordingly, we affirm.
PARKER, A.C.J., and PATTERSON, J., concur.